At the outset, on behalf of my country and on my own behalf, I convey to His Excellency Ambassador Tijjani Muhammad-Bande, President of the General Assembly at its seventy-fourth session, our warmest congratulations on his election to this important position, which dignifies not only his country, Nigeria, but also the entire African continent. I therefore reaffirm Guinea-Bissau’s unconditional support during his term.
I also thank the United Nations, particularly Secretary-General Antonio Guterres, for the attention accorded to Guinea-Bissau and for the important contributions of the United Nations Integrated Peacebuilding Office in Guinea-Bissau to our country.
The United Nations system, founded and developed in the aftermath of major conflicts of the twentieth century, is once again taking on particular relevance with the rising threats posed by nationalist policies, which are opposed to multilateralism and the values of the Organization. I therefore commend everyone for the pertinence of the theme chosen for the debate during this session.
Indeed, the threats of climate change, terrorism, transnational organized crime and the armed conflicts that are ravaging many places throughout the world will be checked and eventually overcome only through the joint efforts of States within the framework of the United Nations. No national or special-group interests can be allowed to come before those of preserving our planet and combating organized crime.
I wish to convey to the Assembly the feeling of renewed hope pervading Bissau-Guinean society in this new cycle and reaffirm the political will and profound commitment of the authorities of my country to the peacebuilding and political stabilization process. We look forward to creating sustainable mechanisms for achieving the goals established in our national development plan, based on and sustained by the strategic and operational plan known as Terra Ranka, which has been submitted to our partners in a timely manner and which we hereby reaffirm.
Under the leadership of His Excellency Prime Minister Aristides Gomes, the Government of Guinea-Bissau has an ambitious governance programme that emphasizes the reduction of poverty, the promotion of quality education through youth entrepreneurship and the empowerment of women in order to ensure a more just and inclusive society. It is our responsibility as the Government to create the necessary conditions for harmonious and sustainable development.
In that regard, Guinea-Bissau fully subscribes to the political declaration of the high-level meeting on universal health coverage, entitled “Universal health coverage: moving together to build a healthier world”, which was adopted by the General Assembly earlier this week (resolution 74/2). It is important to note that, in 2014, our country adopted a policy that exempts pregnant women and children under five years of age from having to pay for health services. The measure reflects social justice and equity that our Government accepts as a duty and responsibility in the light of the precarious indicators associated with that segment of the population. If the initiative is to be sustainable, however, we will require the unequivocal and urgent support of our regional and international partners.
The current Government, which is the result of the 10 March parliamentary elections, has engaged in inclusive dialogue and continuous political cooperation as priority instruments in efforts to consolidate political stabilization and create broad consensus around key governance issues. In addition to strengthening the democratic legitimacy of our political institutions, we intend to build the necessary foundations for a better-structured and more united society. We are pursuing that aspiration, based on political agreements defining the general outlines of legislative and governmental action, including issues related to structural reform of State institutions, constitutional revision and the rebuilding of the economic and social fabric.
That vision of compromise and sharing in the resolution of our key problems is demonstrated by the signing of agreements of parliamentary and governmental incidence by five of the seven political parties represented in Parliament. In addition to demonstrating the resolve of Bissau-Guineans to walk together for the sake of cohesion and stability, that understanding enabled the formation of a pluralistic Government, bringing together national competencies from various interests and political convictions. For the first time, we have achieved absolute gender parity across posts.
Such hopeful signs nevertheless do not negate our situation as an institutionally fragile post-conflict State with sparse financial resources, of which we suffer the grave political, economic, environmental and social consequences. Guinea-Bissau is facing a difficult and complex situation, with continuing and grave internal and external threats, and calls on the international community to play a central stabilizing role through international monitoring and accountability mechanisms.
As a Member of the Organization, Guinea-Bissau is firmly committed to the Charter of the United Nations and supports the multilateral systems and mechanisms that promote the cause of peace as a shared public asset. Our country, a member of the Group of Seven Plus, advocates the promotion of peace through the sharing of experiences among countries, based on national dialogue and reconciliation, as set out in the 2030 Agenda for Sustainable Development.
Organized crime networks continue to pose a grave threat and to undermine the enormous stabilization achieved through joint national efforts, supported by the entire international community. One example of such destabilization is the use of our territory for the transit of illicit drugs, which was recently reduced by record-breaking seizures in a major operation carried out by our judiciary police. That manifestation of our Government’s political will and determination to combat that scourge has had a profound impact on the political structures that sustain those businesses. We are already seeing and feeling the effects of the attacks and intense attempts to compromise the governance process in order to reinstate instability, which favours the previous long-standing status quo.
That is certainly not a national phenomenon, and it is clear that organized crime exploits the fragility of our States with regard to entrenched local interests. In that regard, it is essential that we strengthen the mechanisms that our main partners use to monitor the political process in Guinea-Bissau.
Similarly, it is imperative that our national security and justice institutions enjoy the necessary attention and support from their subregional and international counterparts in order to strengthen their capabilities and adopt best practices to defend the universal rights of citizens, both individually and collectively. Ultimately, that is the perfect illustration of the importance of multilateralism, which greatly justifies and elevates the existence of the Organization.
Many have already cited the original historic reasons for the current composition of the Security Council, which no longer reflects our geopolitical reality. I therefore add my country’s voice to the appeal to broaden that important part of the United Nations in order to strengthen its legitimacy and representation. From that perspective and in line with the position of the African Union, Guinea-Bissau advocates the designation of two permanent seats, with veto power, and five non-permanent seats in the Security Council to the African continent.
The Sahel region is a perfect illustration of the devastating danger that terrorism poses to the world. Therefore, from this rostrum, I appeal to the international community to create and put in place financing mechanisms to ensure the operational readiness of the Joint Force of the Group of Five for the Sahel and to tackle the region’s challenges, which greatly surpass the logistical capabilities of its countries. More than just a regional threat, terrorism affects the whole continent and may adversely impact world peace.
We welcome and encourage the redoubled efforts of the United Nations, particularly those of the Secretary-General, for the vision and sensitivity with which it has addressed the issue of gender equality within the United Nations system. As a champion of gender equality, Guinea-Bissau welcomes the progress made and wishes to share with the General Assembly the historical adoption of the law of parity by the People’s National Assembly in Guinea-Bissau in 2018, which established women’s level of representation in elected positions at 36 per cent. As a result, Guinea-Bissau became part of a group of more than 80 countries that have adopted corrective and temporary measures to increase the participation of women in politics and decision-making.
I cannot but express our profound recognition and gratitude to all of our international partners, including the United Nations, the African Union, the Economic Community of West African States, the Community of Portuguese-speaking Countries, the European Union, the West African Economic and Monetary Union and the International Organization of la Francophonie, whose support has been key in monitoring and managing the political transition process, as well as in the legislative elections held in our country in March. We also extend our recognition and gratitude to all countries that, upon seeing the need of the brotherly people of our country, provided critical support and contributed significantly towards overcoming the crisis in Guinea-Bissau.
However, this election cycle will be complete only when presidential elections are held. These are scheduled for 24 November. We therefore reiterate our appeal for technical and financial assistance from the international community in order to ensure that this important event takes place without disruption.
The Sustainable Development Goals (SDGs) and the new global development paradigm to be established must be rooted in peoples’ specific cultures and realities and draw inspiration from the lessons of the Millennium Development Goals. With respect to climate change, Guinea-Bissau, as a coastal country and archipelago, has a low-lying coastal area 5 meters below sea level, on average, which makes our country highly vulnerable to the effects of climate change.
Despite the challenges that my country has faced in its holistic approach to international commitments, we are pleased and proud to inform the Assembly that approximately 27 per cent of our national territory consists of protected areas, thus broadly surpassing Goal 11 of the SDGs and making Guinea-Bissau a country of biodiversity, as the survival of our population greatly depends on such resources. Therefore, we are betting on green, inclusive growth that benefits the economy of biodiversity.
Our national efforts to build a resilient society based on our geographic reality were recently recognized by the United Nations Development Programme through the Equator Prize 2019, for an initiative developed by the national non-governmental organization Tiniguena in collaboration with the Government, which consists of using traditional knowledge to protect marine ecosystems and ensure sustainable livelihoods for autochthonous peoples of the Bijagos archipelago.
I conclude my remarks by reiterating our gratitude to the United Nations and recognizing the role that the Peacebuilding Commission has played in supporting the political stabilization and governance process in my country. Bissau-Guineans are determined to turn a new page and return to our history of honour and dignity, aware that, in this phase, we will need even more assistance and support from our international partners. Guinea-Bissau is mobilized to transform our territory into a space of peace and human security open to all peoples of the world who wish to build a more fraternal, safe, welcoming, and progressive society for all peoples and cultures.